DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of October 7, 2021, Applicant, on November 23, 2021, amended claims 1-3. Claims 1-3 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, additional 35 USC 112, second paragraph, rejections necessitated by Applicant’s amendment are set forth below.
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments are not sufficient to overcome the prior art rejections set forth in the previous action. Therefore, these rejections are maintained below.


Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to the 35 USC 112 rejections have been fully considered, and Applicant's amendments are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. However, additional 35 USC 112, second paragraph, rejections necessitated by Applicant’s amendment are set forth below.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that, in response to Examiner’s rejection of the claims for being directed to software per se, amended claim 1, and similarly claims 2 and 3, now recites a device configured to display, group, estimate, and calculate, and thus, the claims are directed to statutory subject matter at least because they recite processes, machines, manufactures and/or compositions of matter having tangible forms. Examiner respectfully disagrees.
Claims 1-3 each recite “[a] total integration analysis model assistance device configured to,” “display device,” “display,” and, without requiring that these features are not software. Applicant's Specification describes the claimed “device” comprises “means” and “units,” including means for displaying and display unit, and pursuant to the broadest reasonable interpretation, “device,“ “means” and “units,” may refer entirely to software alone. Further, the term “device” means “something devised or contrived”, such as “a piece of equipment or a mechanism designed to serve a special purpose or perform a special function” (Device, Merriam-Webster.com, available at www.merriam-webster.com/dictionary/device), which does not require that a device is not entirely software. Moreover, the MPEP provides that terms “device,” “unit,” and “means” are non-structural terms that do not necessarily denote any particular structure. See MPEP 2181. Accordingly, the broadest reasonable interpretation of the claimed features include software per se in view of their ordinary and customary meaning. As a result, claims 1-3 must be rejected under 35 US.C. 101 for being directed to software per se.


Applicant argues that the claims do not recite an abstract idea because the claims recite more than a fundamental economic practice by reciting a device for evaluating engineering structures and machines and the claims go beyond the recitation of a mental process since they recite steps which cannot be practically performed in a human mind. Examiner respectfully disagrees.

Here, Under prong 1 of Step 2A, claim 1, and similarly claims 2 & 3, recites “[a] total integration analysis model assistance … configured to: display, on a display …: an analysis process input … for displaying an analysis process and selecting an analysis node having an analysis program, wherein the analysis process is configured to acquire past manufacturing cost information; an analysis condition input … for displaying an analysis condition; and a data analysis condition input … for displaying a data analysis condition; group the past manufacturing cost information using a clustering method; estimate a performance of a mechanical structure according to the analysis process; and calculate a manufacturing cost of the mechanical structure corresponding to the estimated performance; wherein the display … is further configured to display a result derived from the grouping as a graph and a calculation result.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of estimating a performance and a manufacturing cost of a mechanical structure by displaying and collecting input information regarding a node, input conditions, and past cost of the mechanical structure, grouping cost information of the mechanical structure, estimating performance of the mechanical structure, calculating manufacturing costs of the mechanical structure, and displaying information regarding the groupings and a calculation result results. 
A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales 
Further, a claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited displaying and collecting input information regarding a node, input conditions, and past cost of the mechanical structure, grouping cost information of the mechanical structure, estimating performance of the mechanical structure, calculating manufacturing costs of the mechanical structure, and displaying information regarding the groupings and a calculation result results could all be reasonably interpreted as a human mentally making observations of data regarding a node, input conditions, and past cost, a human manually displaying the node and condition using a pen and paper, a human mentally performing evaluations and using judgement based on the observations to group costs, estimate the performance, calculate the cost, deriving a graph for the grouping, and a human providing output regarding the graph for the grouping and calculation mentally and/or manually using a pen and paper to display the output. Therefore, despite Applicant’s assertions, the claims do indeed recite mental processes. 
With respect to Applicant’s assertion regarding the claimed “device[s]” to perform the above limitations, these are additional elements beyond the recited abstract idea, and these additional elements beyond the recited abstract idea are addressed below under Prong 2 of Step 2A and Step 2B. Moreover, the “device[s]” performing the above claim limitations amount to no more than applying the abstract idea 
Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Applicant argues, under the second prong of Step 2A, the claimed invention integrates the alleged abstract idea into a practical application because it improves computer functioning in the field of engineering performance analysis since the presently claimed invention utilizes past manufacturing cost information to more efficiently calculate cost and relate it to a structure's performance.
As noted above, prong 2 of Step 2A asks whether any “additional elements beyond the recited abstract idea,” individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. The features referred to by Applicant of utilizing past manufacturing cost information to calculate cost and relate it to a structure's performance are not “additional elements beyond the recited abstract idea,” but rather, these features are part of and directed to the recited abstract idea because these feature recite certain methods of organizing human activity and mental processes. 
The fact that the claim recites “device” for performing the claimed functions of the abstract idea does not make the claim directed to an improvement in computer or other technology. Like the claims at issue in Electric Power Group, the present claims are not focused on a specific improvement in computers or any other technology, but instead on certain independently abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a).
In the interest of completeness, with respect to the remaining elements of the claims, under the second prong of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “device” and “screen” in claims 1-3; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to 


Applicant argues that the claims recite additional elements that amount to significantly more than an abstract idea because they improve the functioning of a computer by enabling it to both calculate the performance and estimate the manufacturing cost of a mechanical structure based on past data. Examiner respectfully disagrees.
Again, as noted above, Step 2B asks whether any “any of the additional elements beyond the recited abstract idea,” individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 52, 54-55. The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
As discussed above with respect to Applicant’s arguments regarding prong 2 of Step 2A, the features referred to by Applicant of calculating the performance and estimating the manufacturing cost of a mechanical structure based on past data are not “additional elements beyond the recited abstract idea,” but rather, these features are part of and directed to the recited abstract idea because these feature recite certain methods of organizing human activity and mental processes. 
Electric Power Group, the present claims are not focused on a specific improvement in computers or any other technology, but instead on certain independently abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a).
Again, in the interest of completeness, with respect to the remaining elements of the claims, under Step 2B, the claims recite the additional elements beyond the recited abstract idea of “device” and “screen” in claims 1-3; however, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B because the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by McClure, et al. (US 20150331972 A1) at [0167] (describing the invention may be implemented as methods provided to a general purpose computer) and Applicant’s specification at [0013], [0052]-[0053], fig. 1 (describing the overall structure of the present invention comprises a database and a computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the display, input, and acquire limitations, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to 

	
	
	


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that McClure fails to disclose at least "estimate a performance of a mechanical structure according to the analysis process; and calculate a manufacturing cost of the mechanical structure corresponding to the estimated performance," as recited in claim 1, and similarly claims 2 and 3, because functions of McClure in the cited portions do not meet the claimed limitation of "calculate[ing] a manufacturing cost of the mechanical structure corresponding to the estimated performance” and to the extent that McClure discloses "estimated performance" and "calculating a manufacturing cost," and McClure is directed to the performance of a power plant as a whole, yet by contrast, the present claims recite "estimating performance of a mechanical structure" and "calculating a manufacturing cost of a mechanical structure corresponding to the estimated performance." (emphasis added by Applicant). Examiner respectfully disagrees.
McClure discloses the argued features of estimating performance of a mechanical structure and manufacturing cost of the mechanical structure corresponding to the estimated performance by  the system in McClure optimizing one or more objective functions  for the design, manufacture, and implementation of a solar PV power plant (i.e. mechanical structure), based on goals or figures of merit, including by optimizing an multi-objective function defined by a summation of objective function/figures-of-merit maximum internal rate of return, minimum payback period for investment (i.e. estimate performance), minimum nominal levelized cost of electricity, minimum real levelized cost of electricity, minimum total capital cost, maximum internal rate of return given a specific maximum capital cost, minimum total cost of electrical components, total cost of the installation of the electrical components, total cost of structural components, total cost of site preparation, total cost of the installation of structural components (i.e. cost of the mechanical structure corresponding to the estimated performance), payback period, net present value of system, and max power density collected (i.e. performance). [0034], [0037], [0078], [0083]-[0085]. This multi-objective function results in a set of optimal solutions, known as a set of Pareto-optimal solutions, allowing the decision maker (DM) to select a design from the set of solutions. [0082]-[0085], [0098], [0100], [0102].

Further, by determining minimum nominal levelized cost of electricity, minimum real levelized cost of electricity, minimum total capital cost, maximum internal rate of return given a specific maximum capital cost, minimum total cost of electrical components, total cost of the installation of the electrical components, total cost of structural components, total cost of site preparation, total cost of the installation of structural components (i.e. cost of the mechanical structure) for the set of solutions of designs for the solar PV power plant (i.e. of the mechanical structure corresponding to the estimated performance) McClure discloses “calculate a manufacturing cost of the mechanical structure corresponding to the estimated performance," as recited in claim 1, and similarly claims 2 and 3.
With respect to Applicant’s assertion that McClure is directed to the performance of a power plant as a whole, yet by contrast, the present claims recite "estimating performance of a mechanical structure" and "calculating a manufacturing cost of a mechanical structure corresponding to the estimated performance" (emphasis added by Applicant), the designs being optimized by determining the above objective functions or goals or figures of merit in McClure are the design, manufacture, and implementation of a solar photovoltaic (PV) power plant, including installation of structural and electrical components (see [0034], [0037], [0078], [0083]-[0085]), and solar PV power plant and the structural and electrical components of the designs for manufacture, implementation, and installation are, contrary to Applicant’s assertions “mechanical structures.” Thus, the objective functions or goals or figures of merit noted for each particular solar PV power plant design solution, including the manufacture and installation of structural and electrical components thereof, in the set of solutions of designs for a solar PV power plant above are “performance of a mechanical structure” and “manufacturing cost of a mechanical structure corresponding to the estimated performance,” as required by the claims.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a total integration analysis model assistance device configured to: display …,” “the analysis process is configured to acquire …,” and “display device is further configured to display …” in claim 1;
“a total integration analysis model assistance device configured to: display …,” “the analysis process is configured to acquire …,” and “display device is further configured to display …” in claim 2; and
“a total integration analysis model assistance device configured to: display …,” “the analysis process is configured to acquire …,” and “the display is further configured to display …” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the grouping.” This limitation lacks antecedent basis.
Claim 1 recites the limitations “a total integration analysis model assistance device configured to: display …,” “the analysis process is configured to acquire …,” and “display device is further configured to display ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “a total integration analysis model assistance device,” “analysis process,” and “display device” (See MPEP 2181, Examiner notes the term device is a non-structural term having no specific structural meaning) coupled with functional language “configured to: display …,” “configured to acquire …,” and “further configured to display ….” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 2 recites “the grouping.” This limitation lacks antecedent basis.
Claim 2 recites “the manufacturing cost data.” This limitation lacks antecedent basis.
Claim 2 recites the limitations “a total integration analysis model assistance device configured to: display …,” “the analysis process is configured to acquire …,” and “display device is further configured to display ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “a total integration analysis model assistance device,” “analysis process,” and “display device” coupled with functional language “configured to: display …,” “configured to acquire 
Claim 3 recites “the manufacturing cost data.” This limitation lacks antecedent basis.
Claim 3 recites “the display configured to display.” There are several previous recitations of different “display[s],” and further, the claim also previously refers to “a display device”. Accordingly, it is unclear if this recitation of “the display” in this limitation is intended to refer to one of the other various recitations of “display” or “the display device.” 
Claim 3 recites the limitations “a total integration analysis model assistance device configured to: display …,” “the analysis process is configured to acquire …,” and “display is further configured to display ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “a total integration analysis model assistance device,” “analysis process,” and “display” coupled with functional language “configured to: display …,” “configured to acquire …,” and “further configured to display ….” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
With respect to claims 1-3 invoking 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claims 1-3 each recite “[a] total integration analysis model assistance device configured to,” “display device,” “display,” and, without requiring that these features are not software, Applicant's Specification describes the claimed “device” comprising “means” and “units,” including means for displaying and display unit, which, pursuant to the broadest reasonable interpretation, may refer entirely to software alone. Accordingly, the broadest reasonable interpretation of the abovementioned features include software per se in view of their ordinary and customary meaning. As a result, claims 1-3 are rejected under 35 US.C. 101 for being directed to software per se.
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2 & 3) recite “[a] total integration analysis model assistance … configured to: display, on a display …: an analysis process input … for displaying an analysis process and selecting an analysis node having an analysis program, wherein the analysis process is configured to acquire past manufacturing cost information; an analysis condition input … for displaying an analysis condition; and a data analysis condition input … for displaying a data analysis condition; group the past manufacturing cost information using a clustering method; estimate a performance of a mechanical structure according to the analysis process; and calculate a manufacturing cost of the mechanical structure corresponding to the estimated performance; wherein the display … is further configured to display a result derived from the grouping as a graph and a calculation result.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of estimating a performance and a manufacturing cost of a mechanical structure by displaying and collecting input information regarding a node, input conditions, and past cost of the mechanical structure, grouping cost information of the mechanical structure, estimating performance of the mechanical structure, calculating manufacturing costs 
As a whole, in view of the claim limitations, each of the above limitations are directed to estimating a performance and a manufacturing cost and grouping past costs of a mechanical structure, which is a fundamental economic practice of a manufacturing business and manages sales or commercial activities and business relations of a manufacturing business, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited displaying and collecting input information regarding a node, input conditions, and past cost of the mechanical structure, grouping cost information of the mechanical structure, estimating performance of the mechanical structure, calculating manufacturing costs of the mechanical structure, and displaying information regarding the groupings and a calculation result results could all be reasonably interpreted as a human mentally making observations of data regarding a node, input conditions, and past cost, a human manually displaying the node and condition using a pen and paper, a human mentally performing evaluations and using judgement based on the observations to group costs, estimate the performance, calculate the cost, deriving a graph for the grouping, and a human providing output regarding the graph for the grouping and calculation mentally and/or manually using a pen and paper to display the output; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “device” and “screen” in claims 1-3; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the display, input, and acquire limitations, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by McClure, et al. (US 20150331972 A1) at [0167] (describing the invention may be implemented as methods provided to a general purpose computer) and Applicant’s specification at [0013], [0052]-[0053], fig. 1 (describing the overall structure of the present invention comprises a database and a computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the display, input, and acquire limitations, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McClure, et al. (US 20180339456 A1), hereinafter McClure.
Regarding claim 1, McClure discloses a total integration analysis model assistance device configured to ([0030], [0047]):
display, on a display device:
an analysis process input screen for displaying an analysis process and selecting an analysis node having an analysis program ([0124]-[0125], Table 1, fig. 2, for a Photovoltaic (PV) power plant design, parameters or variables information is entered via a graphical user interface (GUI), as in fig. 2, that contains all of the required input information or specifications and rules, including the initial conditions, input and controls of the optimization, Photovoltaic (PV) modules manufacturer, power output, and size, Electrical grid requirements, transformers, and DC and AC wiring, Location longitude, latitude, regulatory codes), wherein the analysis process is configured to acquire past manufacturing cost information ([0127]-[0130], the databases of the system includes information necessary to simulate incorporate those modules into a solar array, comprising, at the least dimensions and approximate cost, wherein the database includes costs of types of wiring, costs of types of inverters, costs of metal, costs of coating metal, costs of cutting metal, costs related to various foundational supports, prevailing regional labor costs based on prevailing wages, costs of site preparation, unit cost as a function of size of array from the National Renewable Energy Laboratory (NREL) System Advisor Model (SAM), current prices for said materials and weatherizing said materials); 
an analysis condition input screen for displaying an analysis condition ([0124]-[0125], Table 1, fig. 2, for a Photovoltaic (PV) power plant design, parameters or variables information is ; and 
a data analysis condition input screen for displaying a data analysis condition ([0030], [0079], [0124]-[0125], Table 1, fig. 2, parameters or variables information is entered via a graphical user interface (GUI), as in fig. 2, includes Goals or figures of merit, including total capital cost, levelized cost of electricity (LCOE), solar energy load, payback period of investment, amount of energy harvested); 
group the past manufacturing cost information using a clustering method ([0082]-[0085], [0098], [0100], [0102], the multi-objective function may be a weighted summation of selected single-objective functions, multi-objective optimization task results in a set of optimal solutions, known as a set of Pareto-optimal solutions each portraying a trade-off between the various objectives, at the end of a multi-objective optimization, the decision maker (DM) can use to select the preferred solutions from the Pareto set, wherein approaches for selecting preferred solutions include clustering to group the Pareto solutions and  then removing the least efficient ones, wherein the clustering groups together solutions that have a lot of ‘cost’ in common, wherein clusters can be determined by traditional approaches, such as k-means, and can rely on a cost-weighted distance function to group solutions for requirements selection);
estimate a performance of a mechanical structure according to the analysis process; and 
calculate a manufacturing cost of the mechanical structure corresponding to the estimated performance ([0034], [0037], [0078], [0083]-[0085], the system optimizes one or more objective functions  for the design, manufacture, and implementation of a solar PV power plant, including a multi-objective function defined by a summation of objective function/figures-of-merit maximum internal rate of return, minimum payback period for investment (i.e. estimate performance), minimum nominal levelized cost of electricity, minimum real levelized cost of electricity, minimum total capital cost, maximum internal rate of return given a specific maximum capital cost, minimum ;
wherein the display device is further configured to display a result derived from the grouping as a graph and a calculation result  ([0041]-[0043], with these input specifications, and optimizations, a Pareto set of detailed solar system designs can be obtained and the output specifications generated, [0155], for the DM (a human agent), a user interface allows the visualization (410) of the design layout or layouts (408) from the various Pareto solutions (i.e. display a result derived from the grouping as a graph), the financials, the specific designs of the structures and those of the electrical layouts, along with detailed reports concerning every aspect of the overall power plant design, [0035], [0054]-[0055], [0252], output specifications provide detailed information regarding bill-of-materials for solar array with total costs for each component, labor costs, and a total cost of manufacturing and installing the solar power plant, costs of individual structural components, costs of individual electrical components, CAD drawings and files, and charts showing the predicted annual cash flow, predicted monthly production of energy, predicted monthly revenues, predicted total annual output (i.e. display a result derived from the grouping as a graph)).
Regarding claim 2, McClure discloses a total integration analysis model assistance device configured to ([0030], [0047]): 
display, on a display device:
 an analysis process input screen for displaying an analysis process and selecting an analysis node having an analysis program ([0124]-[0125], Table 1, fig. 2, for a Photovoltaic (PV) power plant design, parameters or variables information is entered via a graphical user interface (GUI), as in fig. 2, that contains all of the required input information or specifications and rules, including the initial conditions, input and controls of the optimization, Photovoltaic (PV) modules manufacturer, power output, and size, Electrical grid requirements, transformers, and DC and AC wiring, Location longitude, latitude, regulatory codes), wherein the analysis process is configured to acquire past manufacturing cost information ([0127]-[0130], the databases of the system includes information necessary to simulate incorporate those modules into a solar array, comprising, at the least dimensions and approximate cost, wherein the database includes costs of types of wiring, costs of types of inverters, costs of metal, costs of coating metal, costs of cutting metal, costs related to various foundational supports, prevailing regional labor costs based on prevailing wages, costs of site preparation, unit cost as a function of size of array from the National Renewable Energy Laboratory (NREL) System Advisor Model (SAM), current prices for said materials and weatherizing said materials); 
an analysis condition input screen for displaying an input condition ([0124]-[0125], Table 1, fig. 2, for a Photovoltaic (PV) power plant design, parameters or variables information is entered via a graphical user interface (GUI), as in fig. 2, that contains all of the required input information or specifications and rules, including the initial conditions, input and controls of the optimization, Photovoltaic (PV) modules manufacturer, power output, and size, Electrical grid requirements, transformers, and DC and AC wiring, Location longitude, latitude, regulatory codes); and 
a data analysis condition input screen for displaying a data analysis condition by visualizing the past manufacturing cost information as a graph  ([0030], [0079], [0124]-[0125], Table 1, fig. 2, parameters or variables information is entered via a graphical user interface (GUI), as in fig. 2, includes Goals or figures of merit, including total capital cost, levelized cost of electricity (LCOE), solar energy load, payback period of investment, amount of energy harvested, [0279]-[0281], fig. 22, A PV power plant design, including components and labor, directly determines the cost of the installation by setting financial inputs through a design interface as in fig. 22, wherein the financial inputs comprise: the type of market model for the utility; the lifespan of the financing; the loan term; the loan rate and fraction; a value for the expected inflation rate; insurance rate; and the type of depreciation and its options; labor rates for both electrical and structural); 
estimate a performance of a mechanical structure according to the analysis process ([0034], [0037], [0078], [0083]-[0085], the system optimizes one or more objective functions  for the design, manufacture, and implementation of a solar PV power plant, including a multi-objective function defined by a summation of objective function/figures-of-merit maximum internal rate of ;
calculate a group corresponding to group information generated in accordance with a result of the estimated performance ([0082]-[0085], [0098], [0100], [0102], the multi-objective function may be a weighted summation of selected single-objective functions, multi-objective optimization task results in a set of optimal solutions, known as a set of Pareto-optimal solutions each portraying a trade-off between the various objectives, at the end of a multi-objective optimization, the decision maker (DM) can use to select the preferred solutions from the Pareto set, wherein approaches for selecting preferred solutions include clustering to group the Pareto solutions and  then removing the least efficient ones, wherein the clustering groups together solutions that have a lot of ‘cost’ in common, wherein clusters can be determined by traditional approaches, such as k-means, and can rely on a cost-weighted distance function to group solutions for requirements selection); and 
calculate a manufacturing cost in reference to the manufacturing cost data of the corresponding group ([0034], [0037], [0078], [0083]-[0085], the system optimizes one or more objective functions  for the design, manufacture, and implementation of a solar PV power plant, including a multi-objective function defined by a summation of objective function/figures-of-merit minimum nominal levelized cost of electricity, minimum real levelized cost of electricity, minimum total capital cost, maximum internal rate of return given a specific maximum capital cost, minimum total cost of electrical components, total cost of the installation of the electrical components, total cost of structural components, total cost of site preparation, total cost of the installation of structural components (i.e. cost of the mechanical structure corresponding to the estimated performance));
wherein the display device is further configured to display a result derived from the grouping as a graph and a calculation result ([0041]-[0043], with these input specifications, and optimizations, a Pareto set of detailed solar system designs can be obtained and the output specifications generated, [0155], for the DM (a human agent), a user interface allows the visualization (410) of the design layout or layouts (408) from the various Pareto solutions (i.e. display a result derived from the grouping as a graph), the financials, the specific designs of the structures and those of the electrical layouts, along with detailed reports concerning every aspect .
Regarding claim 3, McClure discloses a total integration analysis model assistance device configured to ([0030], [0047]): 
display, on a display device: 
an analysis process input screen for displaying an analysis process by selecting an analysis node  containing an analysis program ([0124]-[0125], Table 1, fig. 2, for a Photovoltaic (PV) power plant design, parameters or variables information is entered via a graphical user interface (GUI), as in fig. 2, that contains all of the required input information or specifications and rules, including the initial conditions, input and controls of the optimization, Photovoltaic (PV) modules manufacturer, power output, and size, Electrical grid requirements, transformers, and DC and AC wiring, Location longitude, latitude, regulatory codes), wherein the analysis process is configured to acquire past manufacturing cost information ([0127]-[0130], the databases of the system includes information necessary to simulate incorporate those modules into a solar array, comprising, at the least dimensions and approximate cost, wherein the database includes costs of types of wiring, costs of types of inverters, costs of metal, costs of coating metal, costs of cutting metal, costs related to various foundational supports, prevailing regional labor costs based on prevailing wages, costs of site preparation, unit cost as a function of size of array from the National Renewable Energy Laboratory (NREL) System Advisor Model (SAM), current prices for said materials and weatherizing said materials); 
an analysis condition input screen for displaying at least one analysis input condition ([0124]-[0125], Table 1, fig. 2, for a Photovoltaic (PV) power plant design, parameters or variables information is entered via a graphical user interface (GUI), as in fig. 2, that contains all of the wherein the at least one analysis input conditions comprise a variance for grouping ([0110], [0115], [0124], input specifications input to the power plant design system includes the number of iterations, the type of optimization algorithm, the identification of Pareto solutions, and the clustering analyses thereof, wherein the inputs controlled by the user become displayable and alterable in a straightforward manner, as in fig. 2, which provides an input format for the user to enter the initial conditions, and some of the inputs and controls for the optimization); and
a data analysis condition input screen for displaying the past manufacturing cost information as a graph ([0030], [0079], [0124]-[0125], Table 1, fig. 2, parameters or variables information is entered via a graphical user interface (GUI), as in fig. 2, includes Goals or figures of merit, including total capital cost, levelized cost of electricity (LCOE), solar energy load, payback period of investment, amount of energy harvested, [0279]-[0281], fig. 22, A PV power plant design, including components and labor, directly determines the cost of the installation by setting financial inputs through a design interface as in fig. 22, wherein the financial inputs comprise: the type of market model for the utility; the lifespan of the financing; the loan term; the loan rate and fraction; a value for the expected inflation rate; insurance rate; and the type of depreciation and its options; labor rates for both electrical and structural); and 
calculate: a performance estimate using an analysis model created in accordance with the analysis process ([0034], [0037], [0078], [0083]-[0085], the system optimizes one or more objective functions  for the design, manufacture, and implementation of a solar PV power plant, including a multi-objective function defined by a summation of objective function/figures-of-merit maximum internal rate of return, minimum payback period for investment (i.e. estimate performance), payback period, net present value of system, and max power density collected (i.e. performance))); 
a group corresponding to group information generated in accordance with a result of the performance estimation ([0082]-[0085], [0098], [0100], [0102], the multi-objective function may be ; and 
an arithmetic mean of the manufacturing cost data ([0082]-[0085], [0098], [0100], [0102], the multi-objective function may be a weighted summation of selected single-objective function and results in a set of optimal solutions, and preferred solutions are selected from a Pareto set by clustering the Pareto solutions that have a lot of ‘cost’ in common using traditional approaches, such as k-means (i.e. arithmetic mean), and can rely on a cost-weighted distance function to group solutions for requirements selection) from manufacturing cost data of the corresponding group as the manufacturing cost ([0034], [0037], [0078], [0083]-[0085], the system optimizes one or more objective functions  for the design, manufacture, and implementation of a solar PV power plant, including a multi-objective function defined by a summation of objective function/figures-of-merit minimum nominal levelized cost of electricity, minimum real levelized cost of electricity, minimum total capital cost, maximum internal rate of return given a specific maximum capital cost, minimum total cost of electrical components, total cost of the installation of the electrical components, total cost of structural components, total cost of site preparation, total cost of the installation of structural components (i.e. cost of the mechanical structure corresponding to the estimated performance))
wherein the display is further configured to display:  a grouping of the past manufacturing cost information using a k-means clustering method ([0082]-[0085], [0098], [0100], [0102], the multi-objective function may be a weighted summation of selected single-objective functions, multi-objective optimization task results in a set of optimal solutions, wherein approaches for selecting preferred solutions include clustering to group the Pareto solutions, wherein the clustering groups together solutions that have a lot of ‘cost’ in common, wherein clusters can be determined by  and 
a calculation result  ([0041]-[0043], with these input specifications, and optimizations, a Pareto set of detailed solar system designs can be obtained and the output specifications generated, [0155], for the DM (a human agent), a user interface allows the visualization (410) of the design layout or layouts (408) from the various Pareto solutions (i.e. display the grouping as a graph), the financials, the specific designs of the structures and those of the electrical layouts, along with detailed reports concerning every aspect of the overall power plant design, [0035], [0054]-[0055], [0252], output specifications provide detailed information regarding bill-of-materials for solar array with total costs for each component, labor costs, and a total cost of manufacturing and installing the solar power plant, costs of individual structural components, costs of individual electrical components, CAD drawings and files, and charts showing the predicted annual cash flow, predicted monthly production of energy, predicted monthly revenues, predicted total annual output (i.e. display the grouping as a graph and a calculation result)). 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ahmed (US 20180046173 A1) disclosing systems and methods for clustering information related to costs of buildings and repairs; and
Matthews (US 8750161 B1) disclosing systems and methods for design an optimized network by clustering based on cost of the design.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623